Case 2:20-cv-01032-FMO-MAA Document 126 Filed 07/20/20 Page 1 of 54 Page ID #:950



   1 GAYANE KHECHOOMIAN (SBN 296673)

   2
     gayane.khechoomian@gmail.com
     201 N. Brand Blvd., Suite 200
   3 Glendale, California 92203-3590

   4 Telephone: (818) 454-0446

   5 KARNIG KERKONIAN (pro hac vice)

   6 kkerkonian@kerkoniandajani.com
       ELIZABETH AL-DAJANI (pro hac vice)
   7 ealdajani@kerkoniandajani.com

   8 KERKONIAN DAJANI LLC
       1555 Sherman Avenue, Suite 344
   9 Evanston, Illinois 60201

  10 Telephone: (312) 416-6180
       Facsimile: (312) 604-7815
  11

  12 GARO B. GHAZARIAN (SBN 152790)
       gbglaw@sbcglobal.net
  13 LAW OFFICE OF GARO B. GHAZARIAN

  14 15915 Ventura Blvd., Suite 203
       Encino, California 91436
  15 Telephone: (818) 905-6484

  16
       Attorneys for Plaintiff
  17

  18                         UNITED STATES DISTRICT COURT
  19                        CENTRAL DISTRICT OF CALIFORNIA
  20    A-WORLD TRADE, INC.,                    CASE NO. 2:20-CV-1032
  21    Plaintiff,
                                                SECOND AMENDED COMPLAINT
  22    v.
  23

  24    APMEX, INC., BAY PRECIOUS
  25    METALS, INC., BULLION
        EXCHANGE, LLC, BULLION
  26    SHARK, LLC, DBS COINS LP, JM
  27    BULLION, INC., LIBERTY COIN,
        LLC, MODERNCOINMART, LLC,
  28    PINEHURST COIN EXCHANGE,
                                             -1-
                                   SECOND AMENDED COMPLAINT
Case 2:20-cv-01032-FMO-MAA Document 126 Filed 07/20/20 Page 2 of 54 Page ID #:951



   1    INC., SCOTTSDALE MINT, LLLP,
   2
        SD BULLION, INC., SILVER GOLD
        BULL USA, INC., SILVER TOWNE,
   3    INC. AND TEXAS GOLD AND
   4    SILVER EXCHANGE, LTD.,

   5
        Defendants.
   6

   7

   8

   9         Plaintiff A-WORLD TRADE, INC., by and through its undersigned counsel,
  10
       files this Second Amended Complaint against Defendants APMEX, INC.; BAY
  11
       PRECIOUS METALS, INC.; BULLION EXCHANGE, LLC; BULLION SHARK,
  12

  13
       LLC; DBS COINS LP; JM BULLION, INC.; LIBERTY COIN, LLC;

  14 MODERNCOINMART,                 LLC;   PINEHURST      COIN     EXCHANGE,      INC.;
  15 SCOTTSDALE MINT, LLLP; SD BULLION, INC.; SILVER GOLD BULL USA,

  16 INC.; SILVER TOWNE, INC.; and TEXAS GOLD AND SILVER EXCHANGE,

  17
       LTD. (collectively, “Defendants”), and alleges as follows:
  18

  19                            I.      NATURE OF THE CASE
  20

  21
             1.    This case arises out of an unlawful, pricing-fixing scheme by and

  22 among each of the named Defendants inter alia to foreclose competition in the sale

  23 of gold bullion in the online gold bullion market on the eBay platform. Defendants

  24 have priced and sold, and have coordinated their pricing and selling of, such gold

  25
       commodities at below-cost prices.      In doing so, Defendants did not intend to
  26
       generate actual profits but, instead, intended to injure competitors and foreclose
  27

  28
       competition in the gold bullion market on eBay.

                                                -2-
                                      SECOND AMENDED COMPLAINT
Case 2:20-cv-01032-FMO-MAA Document 126 Filed 07/20/20 Page 3 of 54 Page ID #:952



   1         2.    Defendants sought to mask their conduct from competitors, like
   2 Plaintiff, inter alia, by alternating in the sale of such gold commodities at below-

   3
       cost prices and by working through an intermediary in order to facilitate and
   4
       coordinate their enterprise and to make discovery of their coordinated conduct
   5

   6
       difficult. Defendants’ conduct and coordinated scheme have allowed them to hold

   7 market power in the eBay online gold bullion market and foreclose approximately

   8 95% competition in such market.            Their conduct and scheme has also damaged
   9 Plaintiff, like other competitors, by effectively preventing such competitors from

  10
       selling gold bullion in the eBay online gold bullion market. As such, Defendants
  11
       have effectively and unlawfully eliminated competition in the gold bullion market,
  12

  13
       and they have unlawfully secured for themselves an unfair advantage and benefit, to

  14 the detriment of competition and competitors like Plaintiff.

  15         3.    Plaintiff brings six causes of action. Plaintiff alleges an antitrust
  16 violation against Defendant Apmex Inc. under Section 2(a) of the Clayton Act, as

  17
       amended by the Robinson-Patman Act, 15 U.S.C. 13(a) (Count 1). Plaintiff also
  18
       alleges violations against all Defendants under the Sherman Antitrust Act, 15
  19

  20
       U.S.C. § 1 (Count 2). Finally, Plaintiff alleges statutory state claims against each

  21 Defendant under California Business & Professions Code Section 17043 (Counts 3

  22 and 4) and Section 17044 (Counts 5 and 6).

  23

  24
                                          II.     PARTIES

  25
             4.    Plaintiff is a California corporation with its principal place of business
  26
       in La Crescenta, California.
  27

  28

                                                -3-
                                      SECOND AMENDED COMPLAINT
Case 2:20-cv-01032-FMO-MAA Document 126 Filed 07/20/20 Page 4 of 54 Page ID #:953



   1         5.     Defendant Apmex, Inc. is an Oklahoma corporation with its principal
   2 place of business in Oklahoma City, Oklahoma.

   3
             6.     Defendant Bay Precious Metals, Inc. is a Massachusetts corporation
   4
       with its principal place of business in Bridgewater, Massachusetts.
   5

   6
             7.     Defendant Bullion Exchange LLC is a Delaware limited liability

   7 company with its principal place of business in New York, New York.

   8         8.     Defendant Bullion Shark LLC is a New York limited liability company
   9 with its principal place of business in Old Westbury, New York.

  10
             9.     Defendant DBS Coins LP is a California limited partnership with its
  11
       principal place of business in Monarch Beach, California.
  12

  13
             10.    Defendant JM Bullion, Inc. is a Delaware corporation with its principal

  14 place of business in Dallas, Texas.

  15         11.    Defendant Liberty Coin, LLC is a California limited liability company
  16 with its principal place of business in Signal Hill, California.

  17
             12.    Defendant Moderncoinmart LLC is a Delaware limited liability
  18
       company with its prior principal place of business in Sarasota, Florida, and an
  19

  20
       unknown location as its current principal place of business.

  21         13.    Defendant Pinehurst Coin Exchange, Inc. is a North Carolina
  22 corporation with its principal place of business in Pinehurst, North Carolina.

  23         14.    Defendant Scottsdale Mint, LLLP is a Delaware limited liability
  24
       limited partnership with its principal place of business in Scottsdale, Arizona.
  25
             15.    Defendant SD Bullion, Inc. is an Ohio corporation with its principal
  26

  27
       place of business in Toledo, Ohio.

  28

                                               -4-
                                     SECOND AMENDED COMPLAINT
Case 2:20-cv-01032-FMO-MAA Document 126 Filed 07/20/20 Page 5 of 54 Page ID #:954



   1         16.     Defendant Silver Gold Bull USA, Inc. is a Delaware corporation with
   2 its principal place of business in Las Vegas, Nevada.

   3
             17.     Defendant Silver Towne, Inc. is an Indiana corporation with its
   4
       principal place of business in Winchester, Indiana.
   5

   6
             18.     Defendant Texas Gold and Silver Exchange, Ltd. is a Texas company

   7 with its principal place of business in Austin, Texas.

   8
                               III.   JURISDICTION AND VENUE
   9

  10         19.     This Court has original jurisdiction in this matter as it involves a
  11
       federal question under Section 2(a) of the Clayton Act, as amended by the
  12
       Robinson-Patman Act, 15 U.S.C. § 13(a) and under the Sherman Antitrust Act, 15
  13

  14
       U.S.C. § 1.

  15         20.     As to Counts 3 and 5, this Court also has jurisdiction based on
  16 diversity, in that the parties to Counts 3 and 5 are citizens of different states and the

  17 amount in controversy as to Counts 3 and 5 exceeds the sum of $75,000. 28 U.S.C.

  18
       § 1332(a)(1).
  19
             21.     This Court also has supplemental jurisdiction over Plaintiff’s state law
  20

  21
       claims pursuant to 29 U.S.C. § 1367 because they are so related to Plaintiff’s claim

  22 within such original jurisdiction that they form part of the same case or controversy

  23 under Article III of the United States Constitution.

  24         22.     Venue is also proper in this district under 15 U.S.C §§ 15, 22, as one or
  25
       more of the Defendants transact business in this federal district.
  26
                                           IV.    FACTS
  27

  28
                                         A.      Background

                                                -5-
                                      SECOND AMENDED COMPLAINT
Case 2:20-cv-01032-FMO-MAA Document 126 Filed 07/20/20 Page 6 of 54 Page ID #:955



   1            23.   This case involves the sale of gold bullion, which includes such
   2 products as gold coins and gold bars as listed in Exhibit 1 attached hereto

   3
       (hereinafter, “Gold Bullion Commodities” or “GBCs”).
   4
                24.   Plaintiff is a seller of GBCs in the eBay gold bullion market (“eBay
   5

   6
       GB Market”).

   7            25.   GBCs are commodities. See Exhibit 2 at 2-3; see Exhibit 3, generally.
   8            26.   Plaintiff has been selling GBCs in the eBay GB Market since 2006.
   9            27.   Plaintiff has sold and attempted to sell GBCs in the eBay GB Market
  10
       during the four-year time period from January 31, 2016 to January 31, 2020 (the
  11
       “Time Period”).
  12

  13
                28.   Plaintiff and Defendants are sellers of one or more of the GBCs

  14 identified in Exhibit 1 in the eBay GB Market.

  15                                         B.    Costs
  16            29.   When selling GBCs in the eBay GB Market, a seller incurs certain
  17
       costs.
  18
                30.   These seller costs include (a) the purchase cost of the GBCs; (b) the
  19

  20
       eBay transaction fees; (c) shipping costs of the GBCs; (d) payment processing fees;

  21 and (e) certain additional costs.

  22            31.   The first component of cost is the seller’s own purchase cost of GBCs.
  23 Since Defendants’ specific purchase cost information for GBCs sold by each

  24
       Defendant during the Time Period is not available to Plaintiff, and available only to
  25
       Defendants and eBay, Plaintiff uses the “spot” price of gold as a reliable marker for
  26

  27
       purchase cost.

  28

                                                -6-
                                      SECOND AMENDED COMPLAINT
Case 2:20-cv-01032-FMO-MAA Document 126 Filed 07/20/20 Page 7 of 54 Page ID #:956



   1         32.   Since a GBC is a fungible market commodity, its historic prices
   2 fluctuate with the change in the market “spot” price of the underlying precious

   3
       metal, gold, and by the supply and demand for GBCs. See Exhibit 4, 26. eBay
   4
       explains the relationship between spot and purchase price directly on its website:
   5

   6
       “[t]he price you’ll pay for precious metals will be the spot price plus a small

   7 premium.” See Exhibit 5.

   8         33.   Defendant Apmex, Inc. itself has identified the relationship between
   9 the spot price of gold and the price of GBCs: “The market for Physical Gold, such

  10
       as that in the form of bullion items available for purchase at APMEX, tracks the
  11
       Gold spot price religiously, and GBC product prices tend to hover just over the spot
  12

  13
       price of Gold.” See Exhibit 6 (emphasis added). Of course, these “spot” prices are

  14 transparent, discoverable and tracked by numerous market resources and, as such,

  15 provide reliable markers as to the purchase cost of a GBC on a particular date. See

  16 Exhibit 26.

  17
             34.   In addition, spot price is a reliable proxy for the purchase price of the
  18
       GBCs sold because of the manner in which Defendants buy GBCs in bulk when
  19

  20
       preparing to sell such GBCs at the below-Cost price in the eBay GB Market.

  21 Exhibit 6. A Defendant would first determine which GBC it will be selling at what

  22 below-Cost price and at what quantity. Then, Defendant would contact its supplier

  23 and “lock the price” or “put a hold on the product” of a particular quantity of such

  24
       GBC. Once the Defendant has placed this “hold” or “lock” on a price with its
  25
       supplier, such Defendant would then sign off on the confirmation of its commitment
  26

  27
       to sell a fixed amount of such GBCs at a certain below-Cost price for a fixed time

  28 period (see infra III(D)). Of course, the price at which the supplier would sell the

                                              -7-
                                    SECOND AMENDED COMPLAINT
Case 2:20-cv-01032-FMO-MAA Document 126 Filed 07/20/20 Page 8 of 54 Page ID #:957



   1 GBCs to Defendant would be at least some margin over spot price. See Exhibit 5.

   2 Accordingly, the spot price of the GBC is a reliable marker of the purchase cost, in

   3
       fact a conservative one, representing the lowest price at which a Defendant would
   4
       acquire the GBCs in bulk prior to selling them on the eBay GB Market at below-
   5

   6
       Cost prices.

   7         35.      The second component of the seller’s cost, when selling a GBC in the
   8 eBay GB Market, is the eBay transaction fee.           eBay categorizes sellers on its
   9 platform by certain tiers. It charges sellers a certain eBay transaction fee, in an

  10
       amount corresponding to such seller’s eBay tier, when that seller makes a sale of a
  11
       GBC on the eBay platform. The highest seller tier on eBay, which is Plaintiff’s tier,
  12

  13
       enjoys the lowest eBay transaction fee—which is 6.15% of the total sale price. See

  14 Exhibit 8. eBay has informed Plaintiff that there are no other seller tiers on the

  15 eBay platform enjoying lower eBay transaction fees than the seller tier afforded

  16 Plaintiff. In addition, eBay charges a listing fee of $.10 to $.25 per item.

  17
             36.      The third component of a seller’s cost, when selling a GBC on the
  18
       eBay platform, is the shipping cost. The cost of shipping a GBC is approximately
  19

  20
       0.5% of the sale price. This shipping fee may be calculated on the platform’s own

  21 shipping cost estimator. See Exhibit 9.

  22         37.      The fourth component of a seller’s cost, when selling GBCs on the
  23 eBay GB Market, is the payment processing cost. The eBay GB Market requires

  24
       the use of Paypal to process sales on sales made on the platform. The cost of
  25
       Paypal payment processing on the eBay platform for the sale of GBCs is
  26

  27
       approximately 2.9% of the total sale price. Exhibit 11 at 2; see Exhibit 10.

  28

                                               -8-
                                     SECOND AMENDED COMPLAINT
Case 2:20-cv-01032-FMO-MAA Document 126 Filed 07/20/20 Page 9 of 54 Page ID #:958



   1           38.      The final component of a seller’s cost are overhead costs, such as inter
   2 alia labor (including salaries of executives and officers), rent, interest on borrowed

   3
       capital, depreciation, selling cost, maintenance of equipment, delivery costs, credit
   4
       losses, all types of licenses, taxes, insurance and advertising. Cal. Bus. & Prof.
   5

   6
       Code § 17029 (West).

   7           39.      The costs listed in Paragraphs 30 through 38 are, together, referred to
   8 herein as the “Cost” of selling a GBC in the eBay Market.

   9           40.      During the Time Period, each Defendant sold GBCs at prices below its
  10
       Cost. For example, in June and July 2019 alone: 1
  11
                     a. Defendant Apmex, Inc., on or about July 15, 2019, sold 600 gold coins
  12

  13
                        (1oz. Canadian Maple Leafs) at a price of $1425 each. Defendant’s

  14                    Cost in each gold coin was approximately: (i) $1412.40 in purchase
  15                    cost; (ii) $85.50 in eBay transaction fees; (iii) $7.13 in shipping fees;
  16                    and (iv) $41.33 in payment processing fees. Accordingly, and without
  17
                        even taking into consideration overhead costs, Defendant Apmex, Inc.
  18
                        sold such gold coins on such date at $121.35 below its Cost per gold
  19

  20
                        coin.

  21                 b. Defendant Apmex, Inc., on or about July 25, 2019, sold 600 gold bars
  22                    (1oz. Valcambi) at a price of $1434 each. Defendant’s Cost in each
  23

  24

  25   1   The examples contained in paragraph 40 are a snapshot of a portion of the below-
  26   Cost pricing during a 60-day period in June and July 2019. It is not a
  27   comprehensive or exhaustive list of all of the Defendants’ below-Cost sales either
  28
       during this two-month period or over the entire Time Period.
                                                  -9-
                                        SECOND AMENDED COMPLAINT
Case 2:20-cv-01032-FMO-MAA Document 126 Filed 07/20/20 Page 10 of 54 Page ID #:959



   1              gold bar was approximately: (i) $1416.10 in purchase cost; (ii) $86.04
   2              in eBay transaction fees; (iii) $7.17 in shipping fees; and (iv) $41.59 in
   3
                  payment processing fees. Accordingly, and without even taking into
   4
                  consideration overhead costs, Defendant Apmex, Inc. sold such gold
   5

   6
                  bars on such date at $116.90 below its Cost per gold bar.

   7           c. Defendant Bay Precious Metals, Inc., on or about July 25, 2019, sold
   8              265 gold coins (1oz. American Eagles) at a price of $1422-1437 each.
   9              Even at the highest price, Defendant’s Cost in each gold coin was
  10
                  approximately: (i) $1416.10 in purchase cost; (ii) $86.22 in eBay
  11
                  transaction fees; (iii) $7.19 in shipping fees; and (iv) $41.67 in
  12

  13
                  payment processing fees. Accordingly, and without even taking into

  14              consideration overhead costs, Defendant Bar Precious Metals, Inc. sold
  15              such gold coins on such date at $114.18 below its Cost per gold coin.
  16           d. Defendant Bullion Exchange, Inc., on or about July 2, 2019, sold 400
  17
                  gold bars (1oz. Pamp Lady Fortuna) at a price of $1411 each.
  18
                  Defendant’s Cost in each gold bar was approximately: (i) $1391.05 in
  19

  20
                  purchase cost; (ii) $84.66 in eBay transaction fees; (iii) $7.06 in

  21              shipping fees; and (iv) $40.92 in payment processing fees.
  22              Accordingly, and without even taking into consideration overhead
  23              costs, Defendant Bullion Exchange, Inc. sold such gold bars on such
  24
                  date at $112.68 below its Cost per gold bar.
  25
               e. Defendant Bullion Exchange, Inc., on or about June 5, 2019, sold 880
  26

  27
                  gold coins (1oz. South African Krugerrands) at a price of $1346 each.

  28              Defendant’s Cost in each gold coin was approximately: (i) $1335.05 in

                                             - 10 -
                                   SECOND AMENDED COMPLAINT
Case 2:20-cv-01032-FMO-MAA Document 126 Filed 07/20/20 Page 11 of 54 Page ID #:960



   1              purchase cost; (ii) $80.76 in eBay transaction fees; (iii) $6.73 in
   2              shipping fees; and (iv) $39.03 in payment processing fees.
   3
                  Accordingly, and without even taking into consideration overhead
   4
                  costs, Defendant Bullion Exchange, Inc. sold such gold coins on such
   5

   6
                  date at $115.57 below its Cost per gold coin.

   7           f. Defendant DBS Coins, LP, on or about July 9, 2019, sold 250 gold
   8              bars (1oz. Royal Canadian Mint) at a price of $1412 each. Defendant’s
   9              Cost in each gold bar was approximately: (i) $1391.55 in purchase
  10
                  cost; (ii) $84.72 in eBay transaction fees; (iii) $7.06 in shipping fees;
  11
                  and (iv) $40.95 in payment processing fees. Accordingly, and without
  12

  13
                  even taking into consideration overhead costs, DBS Coins, LP sold

  14              such gold bars on such date at $112.28 below its Cost per gold bar.
  15           g. Defendant DBS Coins, LP, on or about June 13, 2019, sold 255 gold
  16              coins (1oz. Canadian Maple Leafs) at a price of $1353 each.
  17
                  Defendant’s Cost in each gold coin was approximately: (i) $1335.90 in
  18
                  purchase cost; (ii) $81.18 in eBay transaction fees; (iii) $6.77 in
  19

  20
                  shipping fees; and (iv) $39.24 in payment processing fees.

  21              Accordingly, and without even taking into consideration overhead
  22              costs, DBS Coins, LP sold such gold coins on such date at $110.08
  23              below its Cost per gold coin.
  24
               h. Defendant JM Bullion, Inc., on or about July 19, 2019, sold 400 gold
  25
                  bars (1oz. Valcambi) at a price of $1440 each. Defendant’s Cost in
  26

  27
                  each gold bar was approximately: (i) $1439.70 in purchase cost; (ii)

  28              $86.40 in eBay transaction fees; (iii) $7.20 in shipping fees; and (iv)

                                            - 11 -
                                  SECOND AMENDED COMPLAINT
Case 2:20-cv-01032-FMO-MAA Document 126 Filed 07/20/20 Page 12 of 54 Page ID #:961



   1              $41.76 in payment processing fees. Accordingly, and without even
   2              taking into consideration overhead costs, JM Bullion, Inc. sold such
   3
                  gold bars on such date at $135.06 below its Cost per gold bar.
   4
               i. Defendant JM Bullion, Inc., on or about July 11, 2019, sold 700 gold
   5

   6
                  coins (1oz. Canadian Maple Leafs) at a price of $1421 each.

   7              Defendant’s Cost in each gold coin was approximately: (i) $1413.75 in
   8              purchase cost; (ii) $85.26 in eBay transaction fees; (iii) $7.11 in
   9              shipping fees; and (iv) $41.21 in payment processing fees.
  10
                  Accordingly, and without even taking into consideration overhead
  11
                  costs, JM Bullion, Inc. sold such gold coins on such date at $126.32
  12

  13
                  below its Cost per gold coin.

  14           j. Defendant Liberty Coins, LLC, on or about June 19, 2019, sold 1000
  15              gold bars (1oz. Perth Mint) at a price of $1353-1362 each. Even at the
  16              highest price, Defendant’s Cost in each gold bar was approximately: (i)
  17
                  $1344.05 in purchase cost; (ii) $81.72 in eBay transaction fees; (iii)
  18
                  $6.81 in shipping fees; and (iv) $39.50 in payment processing fees.
  19

  20
                  Accordingly, and without even taking into consideration overhead

  21              costs, Liberty Coins, LLC sold such gold bars on such date at $110.08
  22              below its Cost per gold bar.
  23           k. Defendant Liberty Coins, LLC, on or about July 10, 2019, sold 500
  24
                  gold coins (1oz. American Eagles) at a price of $1417 each.
  25
                  Defendant’s Cost in each gold coin was approximately: (i) $1408.30 in
  26

  27
                  purchase cost; (ii) $85.02 in eBay transaction fees; (iii) $7.09 in

  28              shipping fees; and (iv) $41.09 in payment processing fees.

                                            - 12 -
                                  SECOND AMENDED COMPLAINT
Case 2:20-cv-01032-FMO-MAA Document 126 Filed 07/20/20 Page 13 of 54 Page ID #:962



   1              Accordingly, and without even taking into consideration overhead
   2              costs, Liberty Coins, LLC sold such gold coins on such date at $124.50
   3
                  below its Cost per gold coin.
   4
               l. Defendant Moderncoinmart, LLC, on or about July 29, 2019, sold 500
   5

   6
                  gold coins (1oz. Canadian Maple Leafs) at a price of $1430 each.

   7              Defendant’s Cost in each gold coin was approximately: (i) $1419.05 in
   8              purchase cost; (ii)85.80in eBay transaction fees; (iii) $7.15 in shipping
   9              fees; and (iv) $41.47 in payment processing fees. Accordingly, and
  10
                  without     even     taking     into   consideration   overhead    costs,
  11
                  Moderncoinmart, LLC sold such gold coins on such date at $123.47
  12

  13
                  below its Cost per gold coin.

  14           m. Defendant Pinehurst Coin Exchange, Inc., on or about July 22, 2019,
  15              sold 300 gold bars (1oz. Royal Canadian Mint) at a price of $1444
  16              each.     Defendant’s Cost in each gold bar was approximately: (i)
  17
                  $1427.75 in purchase cost; (ii) $86.64 in eBay transaction fees; (iii)
  18
                  $7.22 in shipping fees; and (iv) $41.88 in payment processing fees.
  19

  20
                  Accordingly, and without even taking into consideration overhead

  21              costs, Pinehurst Coin Exchange, Inc. sold such gold bars on such date
  22              at $119.49 below its Cost per gold bar.
  23           n. Defendant Pinehurst Coin Exchange, Inc., on or about June 21, 2019,
  24
                  sold 600 gold coins (1oz. Canadian Maple Leafs) at a price of $1420
  25
                  each.     Defendant’s Cost in each gold coin was approximately: (i)
  26

  27
                  $1397.15 in purchase cost; (ii) $85.20 in eBay transaction fees; (iii)

  28              $7.10 in shipping fees; and (iv) $41.18 in payment processing fees.

                                               - 13 -
                                     SECOND AMENDED COMPLAINT
Case 2:20-cv-01032-FMO-MAA Document 126 Filed 07/20/20 Page 14 of 54 Page ID #:963



   1              Accordingly, and without even taking into consideration overhead
   2              costs, Pinehurst Coin Exchange, Inc. sold such gold coins on such date
   3
                  at $110.63 below its Cost per gold coin.
   4
               o. Defendant Scottsdale Mint, LLLP, on or about July 12, 2019, sold 113
   5

   6
                  gold bars (1oz. Scottsdale) at a price of $1428 each. Defendant’s Cost

   7              in each gold bar was approximately: (i) $1407.60 in purchase cost; (ii)
   8              $85.68 in eBay transaction fees; (iii) $7.14 in shipping fees; and (iv)
   9              $41.41 in payment processing fees. Accordingly, and without even
  10
                  taking into consideration overhead costs, Scottsdale Mint, LLLP sold
  11
                  such gold bars on such date at $113.83 below its Cost per gold bar.
  12

  13
               p. Defendant SD Bullion, Inc., on or about July 30, 2019, sold 100 gold

  14              bars (1oz. Pamp Lady Fortuna) at a price of $1446 each. Defendant’s
  15              Cost in each gold bar was approximately: (i) $1425.90 in purchase
  16              cost; (ii) $86.76 in eBay transaction fees; (iii) $7.23 in shipping fees;
  17
                  and (iv) $41.93 in payment processing fees. Accordingly, and without
  18
                  even taking into consideration overhead costs, SD Bullion, Inc. sold
  19

  20
                  such gold bars on such date at $115.82 below its Cost per gold bars.

  21           q. Defendant SD Bullion, Inc., on or about July 24, 2019, sold 500 gold
  22              coins (1oz. Canadian Maple Leafs) at a price of $1437 each.
  23              Defendant’s Cost in each gold coin was approximately: (i) $1426.95 in
  24
                  purchase cost; (ii) $86.22 in eBay transaction fees; (iii) $7.19 in
  25
                  shipping fees; and (iv) $41.67 in payment processing fees.
  26

  27
                  Accordingly, and without even taking into consideration overhead

  28

                                            - 14 -
                                  SECOND AMENDED COMPLAINT
Case 2:20-cv-01032-FMO-MAA Document 126 Filed 07/20/20 Page 15 of 54 Page ID #:964



   1              costs, SD Bullion, Inc. sold such gold coins on such date at $125.03
   2              below its Cost per gold coin.
   3
               r. Defendant Silver Gold Bull USA, Inc., on or about June 14, 2019, sold
   4
                  500 gold coins (1oz. Canadian Maple Leafs) at a price of $1351-1365
   5

   6
                  each. Even at the highest price, Defendant’s Cost in each gold coin

   7              was approximately: (i) $1351.25 in purchase cost; (ii) $81.90 in eBay
   8              transaction fees; (iii) $6.83 in shipping fees; and (iv) $39.59 in
   9              payment processing fees. Accordingly, and without even taking into
  10
                  consideration overhead costs, Silver Gold Bull USA, Inc. sold such
  11
                  gold coins on such date at $114.56 below its Cost per gold coin.
  12

  13
               s. Defendant Texas Gold and Silver Exchange, Ltd., on or about June 23,

  14              2019, sold 100 gold bars (1oz. Perth Mint) at a price of $1414 each.
  15              Defendant’s Cost in each gold bar was approximately: (i) $1397.15 in
  16              purchase cost; (ii) $84.84 in eBay transaction fees; (iii) $7.07 in
  17
                  shipping fees; and (iv) $41.01 in payment processing fees.
  18
                  Accordingly, and without even taking into consideration overhead
  19

  20
                  costs, Texas Gold and Silver Exchange, Ltd. sold such gold bars on

  21              such date at $ 116.07 below its Cost per gold bar.
  22           t. Defendant Texas Gold and Silver Exchange, Ltd., on or about June 3,
  23              2019, sold 36 gold coins (1oz. American Eagles) at a price of $1337
  24
                  each.   Defendant’s Cost in each gold coin was approximately: (i)
  25
                  $1317.10 in purchase cost; (ii) $80.22 in eBay transaction fees; (iii)
  26

  27
                  $6.69 in shipping fees; and (iv) $38.77 in payment processing fees.

  28              Accordingly, and without even taking into consideration overhead

                                            - 15 -
                                  SECOND AMENDED COMPLAINT
Case 2:20-cv-01032-FMO-MAA Document 126 Filed 07/20/20 Page 16 of 54 Page ID #:965



   1                costs, Texas Gold and Silver Exchange, Ltd. sold such gold coins on
   2                such date at $105.78 below its Cost per gold coin.
   3
                                      C.    Relevant Market
   4
             41.    Defendants, through their unlawful and anticompetitive acts described
   5

   6
       below, have been and are able to foreclose competition and possess market power in

   7 the eBay GB Market.

   8         42.    The relevant geographic market and area of effective competition for
   9 the sale of GBCs in the eBay GB Market is the United States.

  10
             43.    Plaintiff and Defendants are competitors in the sale of GBCs in the
  11
       eBay GB Market.
  12

  13
             44.    The eBay GB Market is an online bullion market for GBCs hosted by

  14 eBay, Inc. and located at the following url: https://www.ebay.com/b/Gold-

  15 Bullion/45134/bn_1642102.

  16         45.    The GBCs sold in the eBay GB Market share the following common
  17
       characteristics: (a) they are made of gold; (b) they store a value related directly to
  18
       the price of gold; and (c) they are acquired primarily for the purpose of investment.
  19

  20
       See Exhibit 2 at 2; Exhibits 5-6.

  21         46.    GBCs, moreover, are also distinct from other types of precious-metal
  22 commodities such as silver bullion or platinum bullion.         As eBay/Apmex itself
  23 states: “The price of Gold tends to be less volatile than other assets[]” and,

  24
       “[g]enerally, during times of inflation, the relative purchasing power of Gold has
  25
       typically been stable or has increased.” Exhibit 2 at 4. According to Defendant
  26

  27
       Apmex, Inc., “Gold is the fourth asset class, along with stocks, bonds and cash.” Id.

  28 at 3; Exhibit 23 at 1. In fact, as Defendant Apmex, Inc. makes clear, “Gold is

                                               - 16 -
                                     SECOND AMENDED COMPLAINT
Case 2:20-cv-01032-FMO-MAA Document 126 Filed 07/20/20 Page 17 of 54 Page ID #:966



   1 virtually indestructible and . . . [u]nlike base metals and other Precious Metals, it

   2 does not require industrial production.” Id. at 4. Finally, there is price stability

   3
       based on gold’s unique mining characteristic: “Gold is produced from mines on
   4
       every continent except Antarctica . . . . The geographic diversity adds stability to
   5

   6
       Gold’s Price.” Id.

   7           47.   GBCs in the eBay GB Market include, but are not limited to, the
   8 products identified in Exhibit 1 hereto.        Such GBCs are, based on weight,
   9 reasonable      economic substitutes for consumers and enjoy a reasonable
  10
       interchangeability of use and cross-elasticity of demand within the eBay GB
  11
       Market.
  12

  13
               48.   Importantly, the eBay GB Market is materially distinct and

  14 distinguishable from the market for gold bullion generally, whether online or

  15 otherwise. The eBay GB Market does not include other online stores or brick-and-

  16 mortar stores because other online stores or brick-and-mortar stores are not

  17
       reasonable alternatives for consumers of gold bullion. There are a number of
  18
       reasons for this.
  19

  20
               49.   First, both eBay and Defendant Apmex, Inc. have made statements to

  21 that effect. Defendant Apmex, Inc.’s Executive Vice President, Paul Montgomery,

  22 stated in 2012: “We’ve created this team-up that brings the marketplace of eBay,

  23 which is extraordinary, and then the product offering and the technology that we

  24
       bring to eBay that really doesn’t exist in our industry, yet.” 2    Vice President
  25

  26

  27       Coinweek, APMEX and eBay Announce Precious Metals Trading. VIDEO: 3:27
       2

  28
       (Oct. 23, 2012), https://www.youtube.com/watch?v=8_ps0ib2fHY.
                                              - 17 -
                                    SECOND AMENDED COMPLAINT
Case 2:20-cv-01032-FMO-MAA Document 126 Filed 07/20/20 Page 18 of 54 Page ID #:967



   1 Montgomery stated further: “we think that the eBay customer is different than the

   2 customer we see in our typical marketplace. And because of that we believe that it

   3
       is a completely untapped market.” Id. He was also quoted in that same year
   4
       describing the eBay GB Market as a “completely different marketplace for us.”
   5

   6
       Exhibit 31. eBay, in turn, has stated that it is going to “use the marketing around

   7 the Apmex and the Apmex Bullion center on eBay as a way to increase buyer

   8 awareness of eBay as a bullion destination and by extension a collectible coin

   9 destination.” 3

  10
               50.   Second, the eBay GB Market is separate and distinct from other online
  11
       markets for gold bullion because it permits additional selling formats, functioning
  12

  13
       contemporaneously, and not simply a fixed-price format.         For example, these

  14 markets include “auctions” by sellers. In the auction selling format, a seller lists an

  15 item for a set amount of time and buyers must place a bid to purchase. Buyers must

  16 place a bid higher than the last bid placed. At the end of the auction the buyer with

  17
       the highest bid “wins” that item and the seller is obligated then to sell the item to
  18
       that “winning” buyer. See Exhibit 14.
  19

  20
               51.   The eBay GB Market also allows a “Buy It Now” purchasing format,

  21 allowing a buyer to purchase an item immediately at a set price without waiting for

  22 a listing to end. See Exhibit 14. There are two types of eBay listings that may have

  23 a “Buy It Now” price: (a) items that have a bid price and a “Buy It Now” price, for

  24
       which a buyer can place a bid or purchase the item immediately and (b) items that
  25

  26

  27       Coinweek, APMEX and eBay Announce Precious Metals Trading. VIDEO: 3:27
       3

  28
       (Oct. 23, 2012), https://www.youtube.com/watch?v=8_ps0ib2fHY.
                                              - 18 -
                                    SECOND AMENDED COMPLAINT
Case 2:20-cv-01032-FMO-MAA Document 126 Filed 07/20/20 Page 19 of 54 Page ID #:968



   1 have a “Buy It Now” price only (no bidding), which a buyer can purchase

   2 immediately. See Exhibit 14.

   3
             52.    Third, the eBay GB Market affords sellers and buyers certain services
   4
       and protections, the combination of which are not available on other market
   5

   6
       platforms.    For instance, the eBay GB Market contains confidence-building

   7 measures vis-a-vis seller protections, verified buyers, buyer rankings, a consistent

   8 timeline for purchase and delivery, payment securitization, rankings of buyers, and

   9 overall transaction certainty. See Exhibit 18 at 4; see Exhibits 32-36.

  10
             53.    Moreover, the buyer protections afforded by eBay are crucial to
  11
       ensuring trust and confidence in the online purchase and sale of GBCs in the eBay
  12

  13
       GB Market. eBay provides such buyer protection, as declared on its website: “[i]f

  14 for some reason you don’t receive your item, or it isn’t as described in the listing,

  15 your bullion purchase price plus original shipping will automatically be covered by

  16 eBay Buyer Protection.” eBay “covers your purchase price plus original shipping

  17
       on virtually all items.” See Exhibit 16. The eBay GB Market insures over the
  18
       transaction outright.
  19

  20
             54.    This is part of the eBay GB Market’s broader approach to combat “bad

  21 activity”, including counterfeits, which is a serious concern for consumers in online

  22 or even brick-and-mortar stores. See Exhibit 17; see Exhibit 18.            eBay has
  23 “developed a trust infrastructure that allows [it] to underwrite the vast majority of

  24
       transactions on [its] platform—a guarantee of roughly $55 billion in annual
  25
       purchases”. Exhibit 18 at 3; see Exhibit 29; see Exhibits 29-30. Incorporated in this
  26

  27
       approach is also eBay’s policy against sellers asking buyers to complete

  28 transactions off of eBay. See Exhibit 5 at 4.

                                              - 19 -
                                    SECOND AMENDED COMPLAINT
Case 2:20-cv-01032-FMO-MAA Document 126 Filed 07/20/20 Page 20 of 54 Page ID #:969



   1           55.   Taken together, the consumer need not have any expertise whatsoever
   2 in purchasing a GBC on the eBay GB Market: the purchase is automatically

   3
       underwritten by the eBay GB Market, insured by eBay’s buyer protection, and it is
   4
       secured by eBay’s trust infrastructure to insure that the product actually being
   5

   6
       purchased is not a counterfeit.

   7           56.   Sellers benefit from eBay’s ongoing commitment to “provide a
   8 marketplace that allows them to thrive in this new world of commerce – so they can

   9 sell with confidence, knowing that eBay has the people, policies and processes in

  10
       place to help keep our sellers protected.” See Exhibit 18. To this end, eBay also
  11
       employs a unique Verified Rights Owner Program, which eBay’s user agreement
  12

  13
       describes as “ensur[ing] that listed items and content on our site or in our apps do

  14 not infringe upon the copyright, trademark, or certain other intellectual property

  15 rights of third parties.” Exhibit 19 at 11-12; see Exhibit 20.

  16           57.   As an added benefit to both buyers and sellers in the eBay GB Market,
  17
       eBay’s website states that it has a “wide selection of bullion at highly competitive
  18
       prices, and there aren’t any hidden fees to watch out for. You won’t be charged
  19

  20
       extra for paying with a credit card, and you’ll see shipping costs right from the

  21 beginning.” See Exhibit 5 at 4. This, in addition to a fast delivery promise, shipping

  22 within 3 days and transparent pricing, is explained on its website: “[t]he price you’ll

  23 pay for precious metals will be the spot price plus a small premium.” See Exhibit 5

  24
       at 1.
  25
               58.   Moreover, Defendants compete with other sellers on eBay in the eBay
  26

  27
       GB Market separately from their own websites (or other websites outside of the

  28

                                               - 20 -
                                     SECOND AMENDED COMPLAINT
Case 2:20-cv-01032-FMO-MAA Document 126 Filed 07/20/20 Page 21 of 54 Page ID #:970



   1 eBay GB Market) on which they sell GBCs of like grade and quality, but at a

   2 different price than they sell such items in the eBay GB Market. See Exhibits 27-28.

   3
             59.   Finally, and importantly, buyers can accumulate and use “eBay Bucks”
   4
       for purchases in the eBay GB Market. See Exhibit 21. Such eBay Bucks are non-
   5

   6
       transferrable and earned from prior qualifying purchases on eBay. Id. eBay Bucks

   7 accrue each calendar quarter and can be redeemed for purchases only on the eBay

   8 platform, including the eBay GB Market. eBay Bucks that are not redeemed within

   9 the specified time period expire. Id.

  10
                                  D.     The Defendants’ Agreement
  11
             60.   During the Time Period, Defendants were engaged in interstate
  12

  13
       commerce, in the United States and across state lines, involving the sale of GBCs in

  14 the eBay GB Market.

  15         61.   Defendants agreed to coordinate and sequence pricing GBCs at prices
  16 below their Cost, at fixed quantities, and for predetermined periods of time in order

  17
       to foreclose competition in the eBay GB Market. Defendants agreed among each
  18
       other to coordinate below-Cost pricing, and they made their conscious commitment
  19

  20
       and coordinated their conduct with one another through an intermediary, eBay.

  21                     Defendants’ Agreement and the Confirmations
  22         62.   Defendants coordinated their pricing in the following manner: they
  23 specifically communicated information with one another regarding decisions as to

  24
       below-Cost pricing, quantities, product, sequencing and time periods through the
  25
       intermediary using phone calls, digital correspondence (including but not limited to
  26

  27
       messaging on the eBay communications platform) and/or by written confirmations

  28 in a form substantially similar to the one attached hereto as Exhibit 22

                                              - 21 -
                                    SECOND AMENDED COMPLAINT
Case 2:20-cv-01032-FMO-MAA Document 126 Filed 07/20/20 Page 22 of 54 Page ID #:971



   1 (“Confirmation”), as further described below.       During the Time Period, each
   2 Defendant had entered into one or more Confirmations involving the sale of GBCs

   3
       in the eBay GB Market at a below-Cost price.
   4
             63.   Each Confirmation included the material terms of such Defendant’s
   5

   6
       commitment to the other Defendants through the intermediary as to which GBC it

   7 would offer at the below-Cost price, the actual below-Cost price, the quantity such

   8 Defendant would sell at the below-Cost price and how long such Defendant would

   9 continue to offer such GBC at such below-Cost price.            There was neither
  10
       coincidental interdependence nor independent action.
  11
             64.   As demonstrated below in the figure, these material terms—(i)
  12

  13
       discounted price, (ii) quantity, (iii) time period, and (iv) product which such

  14 undersigned Defendant is to sell—are expressly noted in the Confirmation:

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27
                                           Figure 1

  28 See Exhibit 22 at 8 (Figure 1). The terms are also reflected in the Deal Order Form:

                                             - 22 -
                                   SECOND AMENDED COMPLAINT
Case 2:20-cv-01032-FMO-MAA Document 126 Filed 07/20/20 Page 23 of 54 Page ID #:972



   1

   2

   3

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13
                                            Figure 2

  14 See Exhibit 22 at 12 (Figure 2).

  15         65.   Each Defendant arrived at these terms in consultation with the other
  16 Defendants or in consultation with the intermediary who, in turn, communicated

  17
       with the other Defendants as to the same. Defendants communicated with one
  18
       another in this manner, through the intermediary, regarding the pricing scheme, the
  19

  20
       below-Cost pricing and the amount of time Defendant would offer such GBCs at

  21 such below-Cost pricing with full knowledge that eBay, in turn, would

  22 communicate, and was communicating, with the other Defendants as to the same.

  23 Each named Defendant communicated and corresponded with other Defendant(s)

  24
       through the intermediary in this manner to determine when to price a particular
  25
       GBC at which particular below-Cost price and for how long in the eBay GB
  26

  27
       Market.

  28

                                             - 23 -
                                   SECOND AMENDED COMPLAINT
Case 2:20-cv-01032-FMO-MAA Document 126 Filed 07/20/20 Page 24 of 54 Page ID #:973



   1         66.    In some cases, a given Defendant would share its suggested below-
   2 Cost price, its suggested quantities and its suggested time period for selling a GBC

   3
       in the eBay GB Market at the below-Cost price with the intermediary who would
   4
       convey such information to other Defendant(s). In others, the intermediary may
   5

   6
       have already secured details from other Defendant(s) as to a particular GBC, a

   7 below-Cost price and a quantity at the time of speaking with the listing Defendant

   8 and, in such circumstances, would convey such information to the given Defendant.

   9 In each case, such Defendant would not start its below-Cost pricing of the GBC

  10
       until the Confirmation was finalized.
  11
             67.    During its discussions with the intermediary, such Defendant would
  12

  13
       contact its supplier to put a “hold” or a “freeze” on a purchase price for the

  14 predetermined quantity of the particular GBC, the intermediary would share the

  15 confirmed information with one or more other Defendants in furtherance of their

  16 agreement as alleged herein.        This step necessarily removed any independent
  17
       decision-making on the part of each Defendant. The Defendant having secured its
  18
       price from its supplier, and the intermediary having informed the other Defendant(s)
  19

  20
       in furtherance of the agreement, the listing Defendant and the intermediary would

  21 execute the Confirmation as agreed by the “selected sellers”.

  22                                 Concerted Coordination
  23         68.    Importantly, and while the Confirmation was entered into by each
  24
       Defendant and the intermediary, on its face, each Defendant knew that it was not
  25
       acting alone or unilaterally and that, in fact, it was acting in concerted coordination
  26

  27
       with the other Defendants and using the intermediary to facilitate their coordinated

  28 conduct.

                                               - 24 -
                                     SECOND AMENDED COMPLAINT
Case 2:20-cv-01032-FMO-MAA Document 126 Filed 07/20/20 Page 25 of 54 Page ID #:974



   1         69.   The concerted coordination is apparent from the Confirmation itself.
   2 First, the Confirmation clearly indicates that only “selected sellers” may partake in

   3
       the pricing arrangement and that these “selected sellers” would be “vetted”. See
   4
       Exhibit 22 at 1, 6. Accordingly, each Defendant knew that not only would there be
   5

   6
       other sellers involved in the coordinated scheme, but also that a seller must be

   7 “selected” and “vetted” in order to partake in the same. Id.. Not every competitor

   8 in the eBay GB Market could unilaterally choose to participate in the

   9 Confirmations.

  10
             70.   Second, the Confirmation suggests on its face that the pricing
  11
       arrangements were pre-planned. For example, the Confirmation indicates in the box
  12

  13
       where the terms are to be either approved the term, “PLANNED”. Such “planned”

  14 activity eliminates the chance of any potential unilateral conduct in pricing and

  15 instead falls into the scope of explicitly coordinated action by Defendants through

  16 the intermediary.

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27
                                           Figure 3

  28 See Exhibit 22 at 12 (Figure 3).

                                             - 25 -
                                   SECOND AMENDED COMPLAINT
Case 2:20-cv-01032-FMO-MAA Document 126 Filed 07/20/20 Page 26 of 54 Page ID #:975



   1         71.    Third, the seamlessness sequencing is so important in Defendants’
   2 concerted coordination that the Confirmation allows the intermediary to “start” and

   3
       “end” the below-Cost pricing in the event that a Defendant fails to do so itself
   4
       during the specified time period. See Exhibit 22 at 2. As such, Defendants’ below-
   5

   6
       Cost pricing is sequenced and orchestrated as determined by Defendants, lock-step,

   7 whether or not one Defendant itself fails to start or end the below-Cost pricing as

   8 planned.      Instead of allowing legal remedy for a Defendant’s breach of the
   9 Confirmation’s terms (as would be more customary), the Confirmation instead

  10
       ensures that the orchestrated sequencing of sales at below-Cost pricing is kept on
  11
       schedule.
  12

  13
             72.    Fourth, the Confirmation gives control to the intermediary to set

  14 “Dynamic Pricing”: to reduce the already subsidized prices further if necessary to

  15 consume the market: “In the event eBay determines in its sole discretion that a

  16 [GBC] is selling too slowly in response to market demand, then Seller authorizes

  17
       eBay to reduce the Starting Deal Price”. There even exists a separate formula,
  18
       based on “automated algorithms”, to adjust the price of the GBC to make sure that it
  19

  20
       can beat market demand: “Seller agrees eBay may elect to use automated

  21 algorithms to implement Dynamic Pricing Adjustments.” Exhibit 22 at 2-3. There

  22 is no unilateral action here by a Defendant: in fact, once Defendants sell at the

  23 subsidy price dictated by the Confirmation, sellers are not even allowed to change

  24
       the listings: “No Seller Changes . . .for the duration of the Deal.” Id. at 2.
  25
             73.    Notably, provisions in the Confirmation insulate the intermediary from
  26

  27
       liability exposure due to conduct by Defendants: “Seller shall be solely responsible

  28 for compliance with all applicable laws . . . Seller shall be responsible for any

                                                - 26 -
                                      SECOND AMENDED COMPLAINT
Case 2:20-cv-01032-FMO-MAA Document 126 Filed 07/20/20 Page 27 of 54 Page ID #:976



   1 charges, fines or penalties that may be imposed on Seller or eBay as a result of

   2 Seller’s failure to comply with applicable law related to the Deal offered by Seller

   3
       on the eBay Site[.] Seller shall seek the independent advice of a qualified attorney at
   4
       Seller’s own expense with any questions Seller may have regarding compliance
   5

   6
       with laws or pricing claims in connection with the Deal[.]” See Exhibit 22 at 3-4.

   7         74.    Moreover, every Defendant has agreed to secrecy and confidentiality
   8 with the intermediary and has agreed to hold the intermediary harmless. Exhibit 22

   9 at 3-4. The coordinated conduct has been kept secret from competitors other than

  10
       Defendants and from customers.
  11
             75.    Importantly, each Defendant entered into this coordinated arrangement
  12

  13
       with the other Defendants in order to partake in the price-fixing scheme because

  14 each Defendant knew that the other Defendants, particularly Defendant Apmex,

  15 Inc., were involved and that participating in the agreement with the other

  16 participating Defendants would allow such Defendants access to market share and

  17
       market power as competition would be foreclosed and/or rendered ineffectual.
  18
             76.    Furthermore, each Defendant also knew that Defendant Apmex, Inc.
  19

  20
       was and is an integral part of the eBay GB Market at the time they entered into

  21 Confirmations with eBay. Defendant Apmex, Inc. enjoys a unique position with the

  22 intermediary, integrating websites and online informational manuals and investment

  23 guides. See Exhibit 2; see Exhibits 23-25; see Exhibit 31; see also infra ¶¶ 91-93.

  24

  25

  26

  27

  28

                                               - 27 -
                                     SECOND AMENDED COMPLAINT
Case 2:20-cv-01032-FMO-MAA Document 126 Filed 07/20/20 Page 28 of 54 Page ID #:977



   1

   2

   3

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14                                       Figure 4
  15 See Exhibit 25 (Figure 4).

  16                                    Market Activity
  17
             77.   Furthermore, market activity in the sale of GBCs in the eBay GB
  18
       Market demonstrates Defendants’ concerted coordination. While the Confirmations
  19

  20
       allow the inference of an agreement among Defendants as the selected sellers, the

  21 sales numbers actually demonstrate the concerted coordination. In fact, a snapshot

  22 of the sales activity involving leading GBCs—Perth Mint 1 oz. gold bars, South

  23 African Krugerrand 1 oz. gold coins, Canadian Maple Leaf 1 oz. gold coins, and

  24
       American Eagle 1 oz. gold coins—by certain Defendants from the months of June
  25

  26

  27

  28

                                             - 28 -
                                   SECOND AMENDED COMPLAINT
Case 2:20-cv-01032-FMO-MAA Document 126 Filed 07/20/20 Page 29 of 54 Page ID #:978



   1 and July of 2019 (the “Sampling”) is exemplary of Defendants’ confirmations with

   2 eBay in concerted action. 4

   3
               78.   For example, on or about June 19, 2019, Defendant Liberty Coin, LLC
   4
       sold exactly 1,000 Perth Mint 1 oz. gold bars at a below-Cost price. 5 On that same
   5

   6
       date, however, not a single one of the other eight (8) of the Defendants in the

   7 Sampling (Bullion Exchange, LLC, Texas Gold and Silver Exchange, Ltd., SD

   8 Bullion, Inc., Apmex, Inc., DBS Coins, L.P., Scottsdale Mint, L.L.L.P., JM Bullion,

   9 Inc., Pinehurst Coin Exchange, Inc.) sold even one Perth Mint 1 oz. gold bar.

  10
       Moreover, and despite selling 1,000 Perth Mint 1 oz. gold bars in a single day,
  11
       Defendant Liberty Coin, LLC sold only two (2) Perth Mint 1 oz. gold bars in total
  12

  13
       in the remaining month of June 2019.

  14           79.   In another example, on or about June 5 and 6, 2019, Bullion Exchange,
  15 LLC sold 880 and 120 (another exact 1,000) South African Krugerrand 1 oz. gold

  16 coins, respectively, at a below-Cost price. 6 On those same dates, however, four of

  17

  18
       4
           The Sampling consists of a snapshot of the sales activity for leading GBCs by
  19 Defendants in the eBay GB Market over the two months of June and July 2019.

  20 According to eBay and/or Defendant Apmex, Inc.’s public online sources, these
       particular GBCs are either the most popular, most recognizable, have the highest
  21
       purity, and/or are in highest demand. See Exhibit 2 at 8; Exhibit 3 at 2, 23; Exhibit 5
  22   at 2, 4.
       5
         Defendant Liberty Coin, LLC sold these 1000 gold bars at a price of $1353-1362
  23
       when the spot price of gold was $1344.05. Taking into account the Costs, as defined
  24   herein, Defendant Liberty Coin, LLC sold these 1000 gold bars below-Cost. See
       supra ¶ 40(a-t).
  25   6
         Defendant Bullion Exchange, LLC sold these 880 gold coins at a price of $1346
  26   when the spot price of gold was $1335.05. Taking into account the Costs, as defined
       herein, Defendant Bullion Exchange, LLC sold the 880 gold coins at below-Cost. See
  27
       supra ¶ 40(e). Defendant Bullion Exchange, Inc. sold the 120 gold coins at a price of
  28   $1352 each. Defendant’s Cost in each gold coin was approximately: (i) $1335.50 in
       purchase cost; (ii) $81.12 in eBay transaction fees; (iii) $6.76 in shipping fees; and
                                              - 29 -
                                    SECOND AMENDED COMPLAINT
Case 2:20-cv-01032-FMO-MAA Document 126 Filed 07/20/20 Page 30 of 54 Page ID #:979



   1 the Defendants (SD Bullion, Inc., Apmex, Inc., JM Bullion, Inc., Bay Precious

   2 Metals, Inc.) did not sell a single South African Krugerrand 1 oz. gold coins.

   3
       Despite selling exactly 1,000 South African Krugerrand 1 oz. gold coins over two
   4
       days, Defendant Bullion Exchange, LLC sold only a total of four (4) South African
   5

   6
       Krugerrand 1 oz. gold coins in the remaining month of June 2019 and only three (3)

   7 South African Krugerrand 1 oz. gold coins in the entire month of July 2019.

   8         80.   Moreover, on or about July 11, 2019, Defendant JM Bullion, Inc. sold
   9 700 Canadian Maple Leaf 1 oz. gold coins at a below-Cost rate. 7 On that same

  10
       date, however, not a single one of the other eight Defendants sampled (Bullion
  11
       Exchange, LLC, SD Bullion, Inc., Liberty Coin, LLC, Apmex, Inc., DBS Coins,
  12

  13
       L.P., Pinehurst Coin Exchange, Inc., Silver Gold Bull USA, Inc., Moderncoinmart,

  14 LLC.) sold a single Canadian Maple Leaf 1 oz. gold coins. Moreover, and despite

  15 selling 700 Canadian Maple Leaf 1 oz. gold coins in a single day, Defendant JM

  16 Bullion, Inc. sold only a total of fourteen (14) Canadian Maple Leaf 1 oz. gold coins

  17
       in the remaining month of July 2019.
  18
             81.   On or about July 17, 2019, Defendant Apmex, Inc. sold 500 American
  19

  20
       Eagle 1 oz. gold coins at a below-Cost rate. 8 On that same date, however, 7 other

  21

  22
       (iv) $39.21 in payment processing fees. Accordingly, and without even taking into
  23
       consideration overhead costs, Defendant Bullion Exchange, Inc. sold such gold coins
  24   on such date at $110.59 below its Cost per gold coin.
       7
         Defendant JM Bullion, Inc. sold these 700 coins at a price of $1421 when the spot
  25
       price of gold was $1413.75. Taking into account the Costs, as defined herein,
  26   Defendant JM Bullion, Inc. sold these 700 gold coins below-Cost. See supra ¶ 40(i).
       8
          Defendant Apmex, Inc. sold the 500 gold coins at a price of $1435 each.
  27
       Defendant’s Cost in each gold coin was approximately: (i) $1410.35 in purchase cost;
  28   (ii) $86.10 in eBay transaction fees; (iii) $7.18 in shipping fees; and (iv) $41.62 in
       payment processing fees. Accordingly, and without even taking into consideration
                                              - 30 -
                                    SECOND AMENDED COMPLAINT
Case 2:20-cv-01032-FMO-MAA Document 126 Filed 07/20/20 Page 31 of 54 Page ID #:980



   1 Defendants (Bullion Exchange, LLC, Texas Gold and Silver Exchange, Ltd., SD

   2 Bullion, Inc., JM Bullion, Inc., Pinehurst Coin Exchange, Inc., Silver Gold Bull

   3
       USA, Inc., Bay Precious Metals, Inc.) sold zero American Eagle 1 oz. gold coins
   4
       and only one Defendant (Liberty Coin, LLC.) sold one single American Eagle 1 oz.
   5

   6
       gold coin. Despite selling 500 American Eagle 1 oz. gold coins in a single day,

   7 Defendant Apmex, Inc. sold only 13 American Eagle 1 oz. gold coins on July 18,

   8 2019 and absolutely no American Eagle 1 oz. gold coins in all of June 2019.

   9         82.    In fact, the chart below illustrates the sales in the sampling visually,
  10
       reflecting sales distribution of the Sampling:
  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24
                                              Figure 5
  25

  26

  27
     overhead costs, Defendant Bullion Exchange, Inc. sold such gold coins on such date
  28 at $110.24 below its Cost per gold coin.

                                               - 31 -
                                     SECOND AMENDED COMPLAINT
Case 2:20-cv-01032-FMO-MAA Document 126 Filed 07/20/20 Page 32 of 54 Page ID #:981



   1 See Exhibit 12 for larger image (Figure 5); see also Exhibit 13 for data in tabular

   2 form. At and above the 100-item level, the sales are marked by sequencing and

   3
       spiking (a sale at a high level and then back down to zero or negligible sales). In
   4
       particular, this sequencing and spiking at the 100-item level, the 250-item level, the
   5

   6
       300-item level, the 500-item level and the 600-item level, even over the sampled 8-

   7 week period.

   8         83.    Such a price sequencing demonstrates concerted coordination and
   9 unity of purpose. The distribution of sales as evidenced in the Sample Period even

  10
       demonstrates an orchestrated sequencing of sales of the sampled leading GBCs at
  11
       predetermined levels.
  12

  13
                               E.   Market Power and Antitrust Injury

  14         84.    As anticipated by Defendants, and as a direct result of their
  15 anticompetitive acts, Defendants have been able, and continue, to consolidate

  16 market power and foreclose competition in the eBay GB Market.

  17
             85.    Defendants today have obtained, and currently possess, impregnable
  18
       market power within the eBay GB Market.
  19

  20
             86.    For example, in 2008, there were over approximately 1000 sellers in

  21 each the eBay GB Market, including dealers and private individual sellers.

  22         87.    In the first year of the Time Period alone, the number of sellers in the
  23 eBay GB Market had dropped to approximately 350.

  24
             88.    By the end of the Time Period, the number of sellers in these
  25
       respective markets had diminished further to approximately 200, representing a
  26

  27
       75% decrease in the number of sellers in the Time Period alone. Other than

  28 Defendants, however, the overwhelming majority of sellers who currently remain in

                                               - 32 -
                                     SECOND AMENDED COMPLAINT
Case 2:20-cv-01032-FMO-MAA Document 126 Filed 07/20/20 Page 33 of 54 Page ID #:982



   1 the eBay GB Market, like Plaintiff, are effectively “locked out”: they may list

   2 GBCs in the eBay GB Market but are unable to sell GBCs in the eBay GB Market

   3
       because of Defendants’ coordinated anticompetitive conduct.             Defendants’
   4
       coordinated scheme leaves the remaining sellers effectively “locked out” of the
   5

   6
       eBay GB Market.

   7         89.   In other words, while the remaining sellers technically are “in” the
   8 eBay GB Market (in that they maintain a digital presence), they do not effectively

   9 participate in the market since they are unable to actually sell products in a manner

  10
       to render them actual competitors.
  11
             90.   Plaintiff   estimates    that,   today,   Defendants   together   control
  12

  13
       approximately 95% of the sales of GBCs in the eBay GB Market and that

  14 Defendant Apmex, Inc. alone controls more than 50% of the sales of GBCs in the

  15 Market. 9

  16         91.   In fact, Defendant Apmex, Inc. enjoys a curiously integrated presence
  17
       on the eBay platform in the form of the Bullion Education Center (each page of the
  18
       center states “information provided by Apmex”), which provides information and
  19

  20
       guidance to novices in gold buying and investing. See Exhibits 2, 23-25; and 31.

  21 Only Defendant Apmex’s “Quick Start Guide to Investing in Precious Metals” is

  22 featured on eBay’s website. Exhibit 23 at 2; see Exhibit 2. Research even indicates

  23

  24
       Since actual specific figures involving the number of sellers in the respective
       9
  25
     markets and sales details are in the possession of eBay and/or Defendants, and are not
  26 publicly available, Plaintiff must rely on its own estimations based on its participation
     in the respective markets since 2006. Plaintiff has issued a subpoena to eBay seeking
  27
     inter alia the total sales of GBCs in the eBay GB Market during the Time Period as
  28 well as information on sales of GBCs by Defendants during this same time period.
     See Exhibit 15.
                                              - 33 -
                                    SECOND AMENDED COMPLAINT
Case 2:20-cv-01032-FMO-MAA Document 126 Filed 07/20/20 Page 34 of 54 Page ID #:983



   1 that real concerns regarding the impact on competition for dealers of precious

   2 metals even prompted statements by eBay and Defendant Apmex, Inc. in an effort

   3
       to assuage the fears of other sellers.
   4
               92.   In discussing the gold bullion market on eBay, eBay has stated, “We
   5

   6
       are very excited about the relationship that we have with Apmex. Like I said, the

   7 scale that they are able to deliver just really gives us a great deal of confidence in

   8 that customer experience. 10. And we’re gonna use the marketing around the Apmex

   9 and the Apmex Bullion center on eBay as a way to increase buyer awareness of

  10
       eBay as a bullion destination[.]” Id.
  11
               93.   Defendant Apmex, Inc. in turn has stated “We look at this as an
  12

  13
       extraordinary opportunity to grow not only eBay’s customer base, but also Apmex’s

  14 as well.        And in the process we’re gonna make a better place for the entire
              11


  15 industry.” Id.     Defendant Apmex Inc.’s integrated relationship with eBay in the
  16 eBay GB Market required public announcements to dissuade sellers of the notion

  17
       that Defendant Apmex, Inc. would assume significant market power and destroy
  18
       competition in the eBay GB Market.
  19

  20
               94.   Furthermore, certain characteristics unique to the eBay GBC Market,

  21 such as a seller rating and/or ranking system based on inter alia a history of the

  22 seller’s sales and the ability of the Defendants to maintain below-Cost pricing for

  23 extended periods of time as described above, create real barriers to entry. See

  24

  25

  26   10   Coinweek, APMEX and eBay Announce Precious Metals Trading. VIDEO: 3:27
  27   (Oct. 23, 2012), https://www.youtube.com/watch?v=8_ps0ib2fHY.
  28   11
         Coinweek, APMEX and eBay Announce Precious Metals Trading. VIDEO: 3:27
       (Oct. 23, 2012), https://www.youtube.com/watch?v=8_ps0ib2fHY.
                                                - 34 -
                                      SECOND AMENDED COMPLAINT
Case 2:20-cv-01032-FMO-MAA Document 126 Filed 07/20/20 Page 35 of 54 Page ID #:984



   1 Exhibit 37. New sellers are unlikely to be able to compete with Defendants, even

   2 after joining the eBay GBC Market, because it takes a significant amount of time

   3
       for a new seller to obtain a selling history allowing it to rise in the rating and/or
   4
       ranking system. See id.
   5

   6
             95.   eBay’s rules actually explain the manner in which a seller may become

   7 a “Top Rated Seller”. According to eBay, among other things, a seller must “[h]ave

   8 at least 100 transactions and $1,000 in sales with US buyers over the past 12

   9 months” in order to qualify. See Exhibit 37 at 2. Otherwise a seller falls into either

  10
       an “Above Average” or “Below Average” category. Id. at 1-2.
  11
             96.   By eliminating and rendering ineffective existing and long-time sellers,
  12

  13
       Defendants are not only foreclosing competition, but they are eliminating sellers

  14 with superior seller rankings and thereby ensuring that competition remains

  15 foreclosed into the foreseeable future. This is because any new sellers joining the

  16 eBay GB Market would be joining at the bottom of the seller rankings, thereby

  17
       guaranteeing that Defendants’ market power remains impregnable for the
  18
       foreseeable future, even should they cease their below-Cost pricing.
  19

  20
                           F.     Reasonable Prospect of Recoupment

  21         97.   Due to Defendants’ coordinated anti-competitive conduct during the
  22 Time Period, there has been both a material reduction in the number of competitors

  23 in each of the Market coupled by a tectonic consolidation of market share in sales of

  24
       GBCs in the eBay GB Market. Defendants today control 95% of sales in the
  25
       Market.
  26

  27
             98.   Defendants have a reasonable prospect of recoupment their investment

  28 in below-Cost prices.

                                              - 35 -
                                    SECOND AMENDED COMPLAINT
Case 2:20-cv-01032-FMO-MAA Document 126 Filed 07/20/20 Page 36 of 54 Page ID #:985



   1         99.    First, Defendants receive a hidden “kickback” on the eBay transaction
   2 fee (a fee all sellers must incur which, for the highest-tiered sellers, is the lowest

   3
       rate of 6.15%) to sell a predetermined amount of GBCs at the pre-determined
   4
       below-Cost price for a predetermined amount of time. See Exhibit 22 at 1, 5-6, 8-
   5

   6
       10, 12; see also Exhibit 8.     This “kickback” has cushioned, and continues to

   7 cushion, the scale of losses incurred by Defendants in the below-Cost pricing. As a

   8 result, it has also assisted, and continues to assist, Defendants in sustaining their

   9 below-Cost pricing scheme for the Time Period while eliminating competition and

  10
       securing market consolidation in the eBay GB Market.
  11
             100. This kickback is evidenced directly on the Confirmation:
  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24
                                             Figure 6
  25
       See Exhibit 22 at 3 (Figure 6). In addition, the kickback is also evidenced on the
  26

  27
       “Subsidized Deal Terms” schedule:

  28

                                               - 36 -
                                     SECOND AMENDED COMPLAINT
Case 2:20-cv-01032-FMO-MAA Document 126 Filed 07/20/20 Page 37 of 54 Page ID #:986



   1

   2

   3

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14                                         Figure 7
  15 See Exhibit 22 at 8 (Figure 7).

  16         101. Second, Defendants’ below-Cost pricing scheme is not sustainable
  17
       indefinitely, particularly in the event that the “kickbacks” are ended. As it stands,
  18
       the “kickbacks” are periodic and not permanent. See Exhibit 22 at 5-6, 8-10, 12.
  19

  20
       The Confirmations are scheduled in periodic intervals. Id. Given the complete

  21 market power secured by Defendants, the significant rate at which competing sellers

  22 like Plaintiff are foreclosed or effectively “locked out” of the eBay GB Market, and

  23 the coordinated methods used by Defendants in pricing during the Time Period,

  24
       Defendants have a reasonable prospect of recouping their investment in below-Cost
  25
       pricing through supracompetitive pricing.
  26

  27
             102. The eBay GB Market stands ripe for supracompetitive pricing.

  28 Defendants’ unchallenged market power, their near-complete foreclosure of any

                                              - 37 -
                                    SECOND AMENDED COMPLAINT
Case 2:20-cv-01032-FMO-MAA Document 126 Filed 07/20/20 Page 38 of 54 Page ID #:987



   1 competition and the barriers to entry for new (unranked) sellers will allow

   2 Defendants to impose supracompetitive prices on GBCs when they decide to do so

   3
       and/or when the “kickbacks” assistance ends—and they will be able to do so at will.
   4
              103. Accordingly, there is a reasonable prospect that the predatory pricing
   5

   6
       scheme imposed by Defendants will cause a rise in prices above a competitive level

   7 that would be sufficient to compensate Defendants on the predation—particularly

   8 since the predatory pricing already has been cushioned by kickbacks.

   9                              V.    CLAIMS FOR RELIEF
  10
                                            COUNT 1
  11
              VIOLATION OF THE ROBINSON-PATMAN ACT, 15 U.S.C.A. § 13(a)
  12

  13
                                Plaintiff v. Defendant Apmex, Inc. 12

  14        ________________________________________________________________
  15          104. Plaintiff realleges and incorporates paragraphs 1 through 103 of this
  16 Second Amended Complaint as if set forth fully herein.

  17
              105. Section 2(a) of the Clayton Act, as amended by the Robinson-Patman
  18
       Act, provides in relevant part that “[i]t shall be unlawful for any person engaged in
  19

  20
       commerce, in the course of such commerce, either directly or indirectly, to

  21 discriminate in price between different purchasers of commodities of like grade and

  22 quality, where either or any of the purchases involved in such discrimination are in

  23 commerce, where such commodities are sold for use, consumption, or resale within

  24
       the United States . . . and where the effect of such discrimination may be
  25

  26
       While Plaintiff asserts a claim for Violation of The Robinson-Patman Act, 15
       12
  27
     U.S.C.A. § 13(a) against Defendant Apmex Inc., Plaintiff reserves its right, under the
  28 Federal Rules of Civil Procedure, to seek leave to add a claim under section 13
     against other defendants before trial, for good cause.
                                              - 38 -
                                    SECOND AMENDED COMPLAINT
Case 2:20-cv-01032-FMO-MAA Document 126 Filed 07/20/20 Page 39 of 54 Page ID #:988



   1 substantially to lessen competition or tend to create a monopoly in any line of

   2 commerce, or to injure, destroy, or prevent competition with any person who either

   3
       grants or knowingly receives the benefit of such discrimination, or with customers
   4
       of either of them[.]” 15 U.S.C. § 13(a).
   5

   6
             106. During the Time Period, Defendants were engaged in interstate

   7 commerce in the United States involving the sale of GBCs.

   8         107. GBCs are commodities.
   9         108. During the Time Period, and at predetermined sustained periods of
  10
       time, Defendant Apmex, Inc. offered for sale, and sold, GBCs at a below-Cost price
  11
       in the eBay GB Market.
  12

  13
             109. At the same time that Defendant Apmex, Inc. was selling the GBCs at

  14 the below-Cost price in the eBay GB Market, Defendant Apmex, Inc. also was

  15 selling GBCs, of like grade and quality, on its own website or other websites, at a

  16 different price.

  17
             110. In fact, during the Time Period, Defendant Apmex, Inc. completed a
  18
       sale of a GBC at a below-Cost price, across state lines, while contemporaneously
  19

  20
       completing a sale of a GBC of like grade and quality on its own website, or other

  21 websites, at a different price.

  22         111. On June 29, 2020, Defendant Apmex, Inc. sold one 2020 Australia
  23 $100 1 oz Gold Beneath the Southern Sky BU gold coin at a price of 1945.11 to a

  24
       buyer in the State of California in the eBay GB Market. See Exhibit 27. Within
  25
       moments of such sale, Defendant Apmex, Inc. also sold one 2020 Australia $100 1
  26

  27
       oz Gold Beneath the Southern Sky BU gold coin at a price of 1960.93 to a buyer in

  28 the State of California on its own website. See Exhibit 28.

                                                 - 39 -
                                       SECOND AMENDED COMPLAINT
Case 2:20-cv-01032-FMO-MAA Document 126 Filed 07/20/20 Page 40 of 54 Page ID #:989



   1         112. Defendant Apmex Inc. has been selling GBCs at below-Cost prices as
   2 part of their scheme to obtain greater market share in the sale of GBCs in the eBay

   3
       GB Market and to secure market power and control the sale of GBCs in the eBay
   4
       GB Market.
   5

   6
             113. Defendant Apmex, Inc. also had a reasonable prospect of recouping its

   7 investment in selling such GBCs at the below-Cost price and there is a reasonable

   8 likelihood that the predatory pricing scheme imposed by Defendant Apmex, Inc.

   9 will cause a rise in prices above a competitive level.

  10
             114. Defendant Apmex, Inc.’s anti-competitive scheme caused, and
  11
       continues to cause, injury to competition and to competitors, including Plaintiff, in
  12

  13
       the eBay GB Market and has decimated competitors within the eBay GB Market so

  14 that Defendant Apmex, Inc. today effectively controls more than 50% of all sales of

  15 GBCs in the eBay GB Market.

  16         115. As a result of Defendant Apmex, Inc.’s unchallenged market power
  17
       and its market share, there exist substantial barriers to entry into the eBay GB
  18
       Market and competitors, including Plaintiff, lack the capacity to expand their
  19

  20
       output.

  21         116. Defendant      Apmex,    Inc.’s   anti-competitive   scheme    constitutes
  22 discriminatory, differential pricing that violates Section 2(a) of the Clayton Act, as

  23 amended by the Robinson-Patman Act, 15 U.S.C. 13(a).

  24

  25                               Prayer for Relief—Count 1
  26
             Wherefore, Plaintiff A-WORLD TRADE, INC. respectfully requests that this
  27

  28
       Honorable Court award Plaintiff judgment in its favor and against Defendant

                                              - 40 -
                                    SECOND AMENDED COMPLAINT
Case 2:20-cv-01032-FMO-MAA Document 126 Filed 07/20/20 Page 41 of 54 Page ID #:990



   1 APMEX, INC. for (a) compensatory damages in an amount to be proven at trial; (b)

   2 treble damages pursuant to 15 U.S.C. § 15; (c) attorneys’ fees in an amount to be

   3
       proven at trial pursuant to 15 U.S.C. § 15; (d) costs of suit pursuant to 15 U.S.C. §
   4
       15; and (e) any and all other relief which this Honorable Court finds just and proper.
   5

   6
                                            COUNT 2

   7        VIOLATION OF THE SHERMAN ANTITRUST ACT, 15 U.S.C.A. § 1
   8                                Plaintiff v. All Defendants
   9    _________________________________________________________________
  10
             117. Plaintiff realleges and incorporates paragraphs 1 through 103 of this
  11
       Second Amended Complaint as if set forth fully herein.
  12

  13
             118. Section 1 of the Sherman Antitrust Act provides that “[e]very contract,

  14 combination in the form of trust or otherwise, or conspiracy, in restraint of trade or

  15 commerce among the several States, or with foreign nations, is declared to be

  16 illegal.” 15 U.S.C.A. § 1.

  17
             119. Defendants have engaged in unlawful conduct when selling GBCs
  18
       across state lines in interstate commerce in that Defendants knowingly coordinated
  19

  20
       and agreed to sequence the pricing of GBCs at below their Cost, in order to

  21 foreclose competition in the eBay GB Market. See supra ¶¶ 60-61, 65-67, 69, 71.

  22 Defendants did so through an intermediary, receiving kickbacks, and have a

  23 reasonable prospect of recouping their investment, and there is a reasonable

  24
       likelihood that the predatory pricing scheme will cause a rise in prices above a
  25
       competitive level. See supra ¶¶ 61, 65, 99, 101.
  26

  27
             120. Defendants’ anti-competitive scheme caused, and continues to cause,

  28 injury to competition in the eBay GB Market, has decimated competitors within the

                                              - 41 -
                                    SECOND AMENDED COMPLAINT
Case 2:20-cv-01032-FMO-MAA Document 126 Filed 07/20/20 Page 42 of 54 Page ID #:991



   1 eBay GB Market, and has allowed Defendants today to effectively hold market

   2 power in the form of approximately 95% of all sales of GBCs in the eBay GB

   3
       Market. See supra ¶¶ 84-90.
   4
             121. Defendants’ conduct has restrained trade by foreclosing competition in
   5

   6
       the eBay GB Market through anticompetitive and conspiratorial agreements and has

   7 also caused, and continues to cause, injury to competition and to competitors,

   8 including Plaintiff. See supra ¶¶ 84-96.

   9         122. Defendants’ conduct and anti-competitive scheme constitutes an
  10
       unlawful restraint of trade under Section 1 of the Sherman Antitrust Act, 15
  11
       U.S.C.A. § 1, and is of the type that the antitrust laws were intended to prevent.
  12

  13                                 Prayer for Relief—Count 2
  14

  15         Wherefore, Plaintiff A-WORLD TRADE, INC. respectfully requests that this
  16 Honorable Court award Plaintiff judgment in its favor and against Defendants

  17 APMEX, INC.; BAY PRECIOUS METALS, INC.; BULLION EXCHANGE, LLC;

  18
       BULLION SHARK, LLC; DBS COINS LP; JM BULLION, INC.; LIBERTY
  19
       COIN, LLC; MODERNCOINMART, LLC; PINEHURST COIN EXCHANGE,
  20

  21
       INC.; SCOTTSDALE MINT, LLLP; SD BULLION, INC.; SILVER GOLD BULL

  22 USA, INC.; SILVER TOWNE, INC.; and TEXAS GOLD AND SILVER

  23 EXCHANGE, LTD., jointly and severally, for (a) compensatory damages in an

  24 amount to be proven at trial; (b) treble damages pursuant to 15 U.S.C. § 15; (c)

  25
       attorneys’ fees in an amount to be proven at trial pursuant to 15 U.S.C. § 15; (d)
  26
       costs of suit pursuant to 15 U.S.C. § 15; and (e) any and all other relief which this
  27

  28
       Honorable Court finds just and proper.

                                               - 42 -
                                     SECOND AMENDED COMPLAINT
Case 2:20-cv-01032-FMO-MAA Document 126 Filed 07/20/20 Page 43 of 54 Page ID #:992



   1                                         COUNT 3
   2                 VIOLATION OF CAL. BUS. & PROFS. CODE §17043
   3
                                  (Purpose to Injure Competition)
   4
                                              Plaintiff
   5

   6
                                                  v.

   7     Apmex, Inc.; Bay Precious Metals, Inc.; Bullion Exchange, LLC; Bullion Shark,
   8     LLC; JM Bullion, Inc.; Moderncoinmart, LLC; Pinehurst Coin Exchange, Inc.;
   9   Scottsdale Mint, LLLP; SD Bullion, Inc.; Silver Gold Bull USA, Inc.; Silver Towne,
  10
                         Inc.; and Texas Gold And Silver Exchange, LTD.
  11
        _________________________________________________________________
  12

  13
             123. Plaintiff realleges and incorporates paragraphs 1 through 103 of this

  14 Second Amended Complaint as if set forth fully herein.

  15         124. California Business & Professions Code section 17043 prohibits
  16 “sell[ing] any article or product at less than the cost thereof to [a] vendor . . . for the

  17
       purpose of injuring competitors or destroying competition.”
  18
             125. Defendants each offered GBCs for sale in the eBay GB Market and
  19

  20
       eBay GC Market without excluding sales to consumers in California.

  21         126. By using the eBay platform and listing GBCs in the eBay GB Market,
  22 Defendants indeed marketed GBCs for sale to consumers in California.

  23         127. During the Time Period, each Defendant sold GBCs at prices below its
  24
       Cost. By way of example, Plaintiff specifically incorporates herein its allegations
  25
       contained in paragraph 40 and subparagraphs 40(a)-(t) as if fully stated herein.
  26

  27
             128. One or more of each Defendant’s sales of GBCs involved a sale in

  28 California. See Exhibit 7 at 2.

                                               - 43 -
                                     SECOND AMENDED COMPLAINT
Case 2:20-cv-01032-FMO-MAA Document 126 Filed 07/20/20 Page 44 of 54 Page ID #:993



   1         129. Defendants’ purpose in selling GBCs below their Cost, during the
   2 Time Period, was to consolidate market power and foreclose competition in the

   3
       eBay GB Market.
   4
             130. In making such sales at the below-Cost prices, Defendants sought to
   5

   6
       obtain greater market share in the sale of GBCs in the eBay GB Market to obtain

   7 market power and control the sale of GBCs in the eBay GB Market.

   8         131. In making such sales at the below-Cost prices, Defendants sought to
   9 eliminate competition in the eBay GB Market and to injure their competitors in

  10
       such markets.
  11
             132. Today, Defendants together control approximately 95% of the sales of
  12

  13
       GBCs in the eBay GB Market and approximately 95% of the sales of eBay GB

  14 Market.

  15         133. Moreover, the overwhelming majority of sellers other than Defendants
  16 who currently remain in the eBay GB Market, like Plaintiff, may list GBCs in the

  17
       eBay GB Market but are unable to sell them in the eBay GB Market because of
  18
       Defendants’ coordinated anticompetitive conduct.        The remaining sellers are
  19

  20
       effectively “locked out” of the eBay GB Market.

  21         134. Plaintiff offered for sale, sought to sell and/or tried to sell GBCs in the
  22 eBay GB Market during the Time Period; however, Defendants’ conduct took sales

  23 of GBCs away from competitors, including Plaintiff, in the eBay GB Market.

  24
             135. As a direct and proximate cause of Defendants’ below-Cost pricing in
  25
       the eBay GB Market, Plaintiff and other competitors have been injured.
  26

  27
             136. Plaintiff has suffered, and continues to suffer, injury and losses as a

  28 direct result of Defendants’ unfair business practices as described herein.

                                              - 44 -
                                    SECOND AMENDED COMPLAINT
Case 2:20-cv-01032-FMO-MAA Document 126 Filed 07/20/20 Page 45 of 54 Page ID #:994



   1                                 Prayer for Relief—Count 3
   2

   3
             Wherefore, Plaintiff A-WORLD TRADE, INC. respectfully requests that this

   4 Honorable Court award Plaintiff relief in its favor and against Defendants APMEX,

   5 INC.; BAY PRECIOUS METALS, INC.; BULLION EXCHANGE, LLC;

   6 BULLION SHARK, LLC; JM BULLION, INC.; MODERNCOINMART, LLC;

   7
       PINEHURST COIN EXCHANGE, INC.; SCOTTSDALE MINT, LLLP; SD
   8
       BULLION, INC.; SILVER GOLD BULL USA, INC.; SILVER TOWNE, INC.;
   9

  10
       and TEXAS GOLD AND SILVER EXCHANGE, LTD., jointly and severally, for

  11 (a) compensatory damages in an amount to be proven at trial; (b) treble damages

  12 pursuant to Cal. Bus. & Prof. § 17082; (c) attorneys’ fees in an amount to be proven

  13 at trial pursuant to Cal. Bus. & Prof. § 17082; (d) costs of suit pursuant to Cal. Bus.

  14
       & Prof. § 17082; and (e) any and all other relief which this Honorable Court finds
  15
       just and proper.
  16

  17                                          COUNT 4
  18
                     VIOLATION OF CAL. BUS. & PROFS. CODE §17043
  19
                                   (Purpose to Injure Competition)
  20

  21
                          Plaintiff v. Liberty Coin, LLC and DBS Coins LP

  22    _________________________________________________________________
  23         137. Plaintiff realleges and incorporates paragraphs 1 through 103 of this
  24 Second Amended Complaint as if set forth fully herein.

  25
             138. California Business & Professions Code section 17043 prohibits
  26
       “sell[ing] any article or product at less than the cost thereof to [a] vendor . . . for the
  27

  28
       purpose of injuring competitors or destroying competition.”

                                                - 45 -
                                      SECOND AMENDED COMPLAINT
Case 2:20-cv-01032-FMO-MAA Document 126 Filed 07/20/20 Page 46 of 54 Page ID #:995



   1         139. Defendants Liberty Coin, LLC and DBS Coins LP are headquartered in
   2 California and as such, are subject to the jurisdiction of the California Business &

   3
       Professions Code section 17043.
   4
             140. Defendants each offered GBCs for sale in the eBay GB Market without
   5

   6
       excluding sales to consumers in California.

   7         141. By using the eBay platform and listing GBCs in the eBay GB Market,
   8 Defendants indeed marketed GBCs for sale to consumers in California.

   9         142. Defendants Liberty Coin, LLC and DBS Coins LP are headquartered in
  10
       California and as such, are also subject to the jurisdiction of the California Business
  11
       & Professions Code section 17043 on this basis.
  12

  13
             143. During the Time Period, each Defendant sold GBCs at prices below its

  14 Cost. By way of example, Plaintiff specifically incorporates herein its allegations

  15 contained in paragraph 40 and subparagraphs 40(a)-(t) as if fully stated herein.

  16         144. One or more of each Defendant’s sales of GBCs involved a sale in
  17
       California. See Exhibit 7 at 2.
  18
             145. Defendants’ purpose in selling GBCs below their Cost, during the
  19

  20
       Time Period, was to consolidate market power and foreclose competition in the

  21 eBay GB Market.

  22         146. In making such sales at the below-Cost prices, Defendants sought to
  23 obtain greater market share in the sale of GBCs in the eBay GB Market,

  24
       respectively, to obtain market power and control the sale of GBCs in the eBay GB
  25
       Market.
  26

  27

  28

                                               - 46 -
                                     SECOND AMENDED COMPLAINT
Case 2:20-cv-01032-FMO-MAA Document 126 Filed 07/20/20 Page 47 of 54 Page ID #:996



   1         147. In making such sales at the below-Cost prices, Defendants sought to
   2 eliminate competition in the eBay GB Market and to injure their competitors in

   3
       such markets.
   4
             148. Today, Defendants together control approximately 95% of the sales of
   5

   6
       GBCs in the eBay GB Market.

   7         149. Moreover, the overwhelming majority of sellers other than Defendants
   8 who currently remain in the eBay GB Market, like Plaintiff, may list GBCs in the

   9 eBay GB Market but are unable to sell them in the eBay GB Market because of

  10
       Defendants’ coordinated anticompetitive conduct.         The remaining sellers are
  11
       effectively “locked out” of the eBay GB Market.
  12

  13
             150. Plaintiff offered for sale, sought to sell and/or tried to sell GBCs in the

  14 eBay GB Market during the Time Period; however, Defendants’ conduct took sales

  15 of GBCs away from competitors, including Plaintiff, in the eBay GB Market.

  16         151. As a direct and proximate cause of Defendants’ below-Cost pricing in
  17
       the eBay GB Market, Plaintiff and other competitors have been injured.
  18
             152. Plaintiff has suffered, and continues to suffer, injury and losses as a
  19

  20
       direct result of Defendants’ unfair business practices as described herein.

  21
                                    Prayer for Relief—Count 4
  22

  23         Wherefore, Plaintiff A-WORLD TRADE, INC. respectfully requests that this
  24 Honorable Court award Plaintiff relief in its favor and against Defendants

  25
       LIBERTY COIN, LLC and DBS COINS LP, jointly and severally, for (a)
  26
       compensatory damages in an amount to be proven at trial; (b) treble damages
  27

  28
       pursuant to Cal. Bus. & Prof. § 17082; (c) attorneys’ fees in an amount to be proven

                                               - 47 -
                                     SECOND AMENDED COMPLAINT
Case 2:20-cv-01032-FMO-MAA Document 126 Filed 07/20/20 Page 48 of 54 Page ID #:997



   1 at trial pursuant to Cal. Bus. & Prof. § 17082; (d) costs of suit pursuant to Cal. Bus.

   2 & Prof. § 17082; and (e) any and all other relief which this Honorable Court finds

   3
       just and proper.
   4

   5                                        COUNT 5
   6                 VIOLATION OF CAL. BUS. & PROFS. CODE §17045
   7
                                 (Secret Payments or Allowances)
   8
                                             Plaintiff
   9

  10
                                                v.

  11     Apmex, Inc.; Bay Precious Metals, Inc.; Bullion Exchange, LLC; Bullion Shark,
  12     LLC; JM Bullion, Inc.; Moderncoinmart, LLC; Pinehurst Coin Exchange, Inc.;
  13   Scottsdale Mint, LLLP; SD Bullion, Inc.; Silver Gold Bull USA, Inc.; Silver Towne,
  14
                          Inc.; and Texas Gold And Silver Exchange, LTD.
  15

  16    _________________________________________________________________
  17

  18
             153. Plaintiff realleges and incorporates paragraphs 1 through 103 of this

  19 Second Amended Complaint as if set forth fully herein.

  20         154. California Business & Professions Code section 17045 states that
  21 “[t]he secret payment or allowance of rebates, refunds, commissions, or unearned

  22
       discounts, whether in the form of money or otherwise . . . to the injury of a
  23
       competitor and where such payment or allowance tends to destroy competition, is
  24

  25
       unlawful.”

  26

  27

  28

                                              - 48 -
                                    SECOND AMENDED COMPLAINT
Case 2:20-cv-01032-FMO-MAA Document 126 Filed 07/20/20 Page 49 of 54 Page ID #:998



   1         155. By using the eBay platform and listing GBCs in the respective eBay
   2 GB Market, and without excluding sales to consumers in California, Defendants

   3
       indeed marketed GBCs for sale to consumers in California.
   4
             156. During the Time Period, Defendants each received secret payments—
   5

   6
       “kickbacks” of the eBay transaction fee—for the sale of GBCs in the eBay GB

   7 Market. See supra ¶¶ 98-100.

   8         157. During the Time Period, each Defendant received a “kickback” of all
   9 or some of the eBay transaction fee for its sales of GBCs at prices below its Cost.

  10
             158. One or more of each Defendant’s sales of GBCs for which Defendant
  11
       received and accepted a “kickback” of the eBay transaction fee involved a sale in
  12

  13
       California. See Exhibit 7 at 2.

  14         159. These “kickbacks” of the eBay transaction fee allowed Defendants to
  15 continue and prolong their below-Cost pricing during the Time Period and thereby

  16 consolidate market power and foreclose competition in the eBay GB Market.

  17
             160. These “kickbacks” of the eBay transaction fee allowed Defendants to
  18
       continue and prolong their below-Cost pricing during the Time Period and allowed
  19

  20
       Defendants to obtain greater market share in the sale of GBCs in the eBay GB

  21 Market, to control the sale of GBCs in the eBay GB Market, and to eliminate

  22 competition in the eBay GB Market. These “kickbacks” also allowed Defendants to

  23 injure their competitors in such markets.

  24
             161. Today, Defendants together control approximately 95% of the sales of
  25
       GBCs in the eBay GB Market.
  26

  27
             162. Moreover, the overwhelming majority of sellers other than Defendants

  28 who currently remain, respectively, in the eBay GB Market, like Plaintiff, may list

                                               - 49 -
                                     SECOND AMENDED COMPLAINT
Case 2:20-cv-01032-FMO-MAA Document 126 Filed 07/20/20 Page 50 of 54 Page ID #:999



   1 GBCs in the eBay GB Market but are unable to sell them in such markets because

   2 of Defendants’ coordinated anticompetitive conduct.          The remaining sellers are
   3
       effectively “locked out” of the eBay GB Market.
   4
             163. Plaintiff offered for sale, sought to sell and/or tried to sell GBCs in the
   5

   6
       eBay GB Market during the Time Period; however, Defendants’ conduct took sales

   7 of GBCs away from competitors, including Plaintiff, in the eBay GB Market.

   8         164. As a direct and proximate cause of Defendants’ below-Cost pricing in
   9 the eBay GB Market, Plaintiff and other competitors have been injured.

  10
             165. Plaintiff has suffered, and continues to suffer, injury and losses as a
  11
       direct result of Defendants’ unfair business practices as described herein.
  12

  13                                Prayer for Relief—Count 5
  14

  15         Wherefore, Plaintiff A-WORLD TRADE, INC. respectfully requests that this
  16 Honorable Court award Plaintiff relief in its favor and against Defendants APMEX,

  17 INC.; BAY PRECIOUS METALS, INC.; BULLION EXCHANGE, LLC;

  18
       BULLION SHARK, LLC; JM BULLION, INC.; MODERNCOINMART, LLC;
  19
       PINEHURST COIN EXCHANGE, INC.; SCOTTSDALE MINT, LLLP; SD
  20

  21
       BULLION, INC.; SILVER GOLD BULL USA, INC.; SILVER TOWNE, INC.;

  22 and TEXAS GOLD AND SILVER EXCHANGE, LTD., jointly and severally, for

  23 (a) compensatory damages in an amount to be proven at trial; (b) treble damages

  24 pursuant to Cal. Bus. & Prof. § 17082; (c) attorneys’ fees in an amount to be proven

  25
       at trial pursuant to Cal. Bus. & Prof. § 17082; (d) costs of suit pursuant to Cal. Bus.
  26
       & Prof. § 17082; and (e) any and all other relief which this Honorable Court finds
  27

  28
       just and proper.

                                               - 50 -
                                     SECOND AMENDED COMPLAINT
Case 2:20-cv-01032-FMO-MAA Document 126 Filed 07/20/20 Page 51 of 54 Page ID
                                 #:1000


 1                                        COUNT 6
 2                 VIOLATION OF CAL. BUS. & PROFS. CODE §17045
 3
                               (Secret Payments or Allowances)
 4
                      Plaintiff v. Liberty Coin, LLC and DBS Coins LP
 5

 6
      _________________________________________________________________

 7         166. Plaintiff realleges and incorporates paragraphs 1 through 103 of this
 8 Second Amended Complaint as if set forth fully herein.

 9         167. California Business & Professions Code section 17045 states that
10
     “[t]he secret payment or allowance of rebates, refunds, commissions, or unearned
11
     discounts, whether in the form of money or otherwise . . . to the injury of a
12

13
     competitor and where such payment or allowance tends to destroy competition, is

14 unlawful.”

15         168. Defendants Liberty Coin, LLC and DBS Coins LP are headquartered in
16 California and as such, are also subject to the jurisdiction of the California Business

17
     & Professions Code section 17045 on this basis.
18
           169. By using the eBay platform and listing GBCs in the respective eBay
19

20
     GB Market, and without excluding sales to consumers in California, Defendants

21 indeed marketed GBCs for sale to consumers in California.

22         170. During the Time Period, Defendants each received secret payments—
23 “kickbacks” of the eBay transaction fee—for the sale of GBCs in the eBay GB

24
     Market.
25
           171. During the Time Period, each Defendant received a “kickback” of all
26

27
     or some of the eBay transaction fee for its sales of GBCs at prices below its Cost.

28

                                            - 51 -
                                  SECOND AMENDED COMPLAINT
Case 2:20-cv-01032-FMO-MAA Document 126 Filed 07/20/20 Page 52 of 54 Page ID
                                 #:1001


 1         172. One or more of each Defendant’s sales of GBCs for which Defendant
 2 received and accepted a “kickback” of the eBay transaction fee involved a sale in

 3
     California. See Exhibit 7 at 2.
 4
           173. These “kickbacks” of the eBay transaction fee allowed Defendants to
 5

 6
     continue and prolong their below-Cost pricing during the Time Period and thereby

 7 consolidate market power and foreclose competition in the eBay GB Market.

 8         174. These “kickbacks” of the eBay transaction fee allowed Defendants to
 9 continue and prolong their below-Cost pricing during the Time Period and allowed

10
     Defendants to obtain greater market share in the sale of GBCs in the eBay GB
11
     Market, respectively, to control the sale of GBCs in the eBay GB Market, and to
12

13
     eliminate competition in the eBay GB Market. These “kickbacks” also allowed

14 Defendants to injure their competitors in such markets.

15         175. Today, Defendants together control approximately 95% of the sales of
16 GBCs in the eBay GB Market.

17
           176. Moreover, the overwhelming majority of sellers other than Defendants
18
     who currently remain, respectively, in the eBay GB Market, like Plaintiff, may list
19

20
     GBCs in the eBay GB Market but are unable to sell them in such markets because

21 of Defendants’ coordinated anticompetitive conduct.         The remaining sellers are
22 effectively “locked out” of the eBay GB Market.

23         177. Plaintiff offered for sale, sought to sell and/or tried to sell GBCs in the
24
     eBay B Market during the Time Period; however, Defendants’ conduct took sales of
25
     GBCs away from competitors, including Plaintiff, in the eBay GB Market.
26

27
           178. As a direct and proximate cause of Defendants’ below-Cost pricing in

28 the eBay GB Market, Plaintiff and other competitors have been injured.

                                             - 52 -
                                   SECOND AMENDED COMPLAINT
Case 2:20-cv-01032-FMO-MAA Document 126 Filed 07/20/20 Page 53 of 54 Page ID
                                 #:1002


 1         179. Plaintiff has suffered, and continues to suffer, injury and losses as a
 2 direct result of Defendants’ unfair business practices as described herein.

 3

 4                                Prayer for Relief—Count 6
 5
           Wherefore, Plaintiff A-WORLD TRADE, INC. respectfully requests that this
 6

 7
     Honorable Court award Plaintiff relief in its favor and against Defendants

 8 LIBERTY COIN, LLC and DBS COINS LP, jointly and severally, for (a)

 9 compensatory damages in an amount to be proven at trial; (b) treble damages

10 pursuant to Cal. Bus. & Prof. § 17082; (c) attorneys’ fees in an amount to be proven

11
     at trial pursuant to Cal. Bus. & Prof. § 17082; (d) costs of suit pursuant to Cal. Bus.
12
     & Prof. § 17082; and (e) any and all other relief which this Honorable Court finds
13

14
     just and proper.

15

16
     DATED: July 20, 2020                   Respectfully Submitted,
17
                                            A-WORLD TRADE INC.
18

19                                          /s/ Gayane Khechoomian

20                                          Gayane Khechoomian
                                            (SBN 296673)
21
                                            201 N. Brand Blvd., Suite 200
22                                          Glendale, California 92203-3590
                                            Telephone: (818) 454-0446
23
                                            Email: gayane.khechoomian@gmail.com
24
                                            KARNIG KERKONIAN (pro hac vice)
25
                                            Elizabeth Al-Dajani (pro hac vice)
26                                          KERKONIAN DAJANI LLC
                                            1555 Sherman Avenue, Suite 344
27
                                            Evanston, Illinois 60201
28                                          Telephone: (312) 416-6180
                                             - 53 -
                                   SECOND AMENDED COMPLAINT
Case 2:20-cv-01032-FMO-MAA Document 126 Filed 07/20/20 Page 54 of 54 Page ID
                                 #:1003


 1                                    Facsimile: (312) 604-7815
 2
                                      Email: kkerkonian@kerkoniandajani.com
                                      Email: ealdajani@kerkoniandajani.com
 3
                                      GARO B. GHAZARIAN
 4
                                      (SBN 152790)
 5                                    Law Office of Garo B. Ghazarian
                                      15915 Ventura Blvd., Suite 203
 6
                                      Encino, California 91436
 7                                    Telephone: (818) 905-6484
                                      Email: gbglaw@sbcglobal.net
 8

 9                                    Attorneys for Plaintiff
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                       - 54 -
                             SECOND AMENDED COMPLAINT
